


Exhibit 10.7

 

CONSULTING AGREEMENT

 

This consulting agreement (the “Agreement”), dated as of February 13, 2018
(“Effective Date”), sets forth the terms and conditions that will govern the
engagement of Brian MacLean (“Consultant”) to provide consulting services to The
Travelers Companies, Inc. and its affiliates (“Travelers”).

 

1.              Services.  Consultant agrees to provide the following services:
strategic and other advice as requested from time to time by Travelers Chairman
and CEO (the “Services”).

 

2.              Payment.

 

a.              During the Term (as defined below), the fee for Services shall
be $50,000 per month.  Travelers will reimburse Consultant for reasonable,
actual out-of-pocket expenses, so long as the expenses are itemized and
supported by receipts.  Consultant acknowledges and agrees that as a consultant
to Travelers, Consultant is not intended to be covered by and shall not be
entitled to participate in any health insurance program, life or disability
insurance program, pension or retirement program, severance program, incentive
compensation program or any other welfare, pension, compensation, fringe or
other benefit plan, program or arrangement (collectively, “Benefit Plans”)
sponsored or offered by Travelers.  This Agreement shall not affect Consultant’s
eligibility to continue to participate in, and benefit from, Benefit Plans under
which he is entitled to participate as a retiree of Travelers.

 

b.             Consultant will provide information as required by Travelers to
complete any reporting obligations of Travelers to applicable taxing
authorities.  Travelers will not be responsible for any corporate business and
franchise taxes, taxes based on Consultant’s income or gross receipts,
withholding taxes and payroll taxes.  Consultant shall make all payments due to,
or on behalf of, Consultant, including remittance to proper authorities of all
required income and payroll taxes and all other amounts or benefits owed to or
payable to or on behalf of such Consultant.  As between the parties, all such
taxes and contributions shall be the liability and sole responsibility of
Consultant, and Travelers shall not withhold or pay any amounts relating to any
taxes or contributions imposed by any governmental or other public agency with
respect to any amounts paid to Consultant pursuant to this Agreement.

 

3.              Independent Contractor.  Consultant acknowledges that Consultant
is an independent contractor and nothing in this Agreement shall be construed to
create an employer-employee, partnership, joint venture, agency or other
relationship between Travelers and Consultant.  Consultant shall not act as
agent for Travelers, and shall not have the authority to bind or make any
representations on behalf of Travelers.  Consultant may not subcontract or
otherwise delegate Consultant’s obligations under this Agreement without
Travelers’ prior written approval.

 

4.              Term; Termination; Survival.  The term of this Agreement shall
commence on April 2, 2018 and shall continue through March 31, 2019 (the
“Term”), subject to the termination provisions hereof.  If Travelers breaches
any provision hereof, Consultant may terminate this Agreement upon written
notice, without any obligation, liability or penalty of any kind.  If Consultant
breaches this Agreement, the Amended and Restated Non-Solicitation and
Non-Disclosure Agreement, entered into as of January 16, 2017, between
Consultant and The Travelers Companies, Inc. (the “Non-Solicitation and
Non-Disclosure Agreement”) or any obligations contained in any other agreement
in effect between Consultant and Travelers, Travelers may terminate this
Agreement upon written notice, without any obligation, liability or penalty of
any kind.  In addition to this Section 4, the following Sections shall survive
the expiration or termination of the Agreement:  Sections 2, 3, 5, 6, 7 and 9.

 

5.              Ownership of Work Product.  To the extent Consultant creates any
Work Product (as defined herein) in connection with the Services, Consultant
hereby agrees that such Work Product shall be and remain the property of
Travelers. “Work Product” shall mean all materials, data, works of authorship,
concepts, presentations and reports in connection with Consultant’s performance
of the Services, including, without limitation, all intellectual property rights
therein.  Consultant agrees that, to the full extent permitted under applicable
law, all Work Product shall constitute “works made for hire” (as such term is
defined in 17 U.S.C. § 101) for Travelers.  To the extent that any Work Product
does not constitute a “work made for hire” for Travelers, Consultant hereby
irrevocably assigns, transfers, and conveys (and agrees to assign, transfer, and
convey, without further consideration) to Travelers, on a worldwide and
perpetual basis, all right, title and interest in and to any and all Work
Product, including all intellectual property rights therein.  Consultant shall
have no right to retain any Work Product following the termination or expiration
of the Agreement.

 

1

--------------------------------------------------------------------------------


 

6.              Confidentiality.  The parties agree that any confidential
information provided to Consultant pursuant to this Agreement shall be subject
to the confidentiality provisions set forth in the Non-Solicitation and
Non-Disclosure Agreement.

 

7.              Representations and Warranties.  Consultant represents, warrants
and covenants that: (a) Consultant has full authority to enter into this
Agreement; (b) Consultant’s performance of the Services hereunder shall not
create any conflict of interest (whether legal or ethical) for Consultant and
will not conflict with any other obligations or agreements; and (c) Consultant’s
performance hereunder, and the Services, will comply with all applicable  laws,
regulations and orders of any governmental, judicial or administrative
authority.

 

8.              Compliance with Travelers Policies.  In connection with
performing the Services, Consultant shall comply with all guidelines, standards
and practices established by Travelers and made known to Consultant, including
without limitation, policies relating to conduct within Travelers facilities,
use of Travelers systems and security.

 

9.              General.  This Agreement constitutes the entire agreement
between the parties and supersedes and replaces all previous agreements, oral or
written, between the parties relating to the subject matter hereof, and may only
be amended by a written instrument signed by both parties.  Consultant may not
assign or transfer this Agreement or any of its rights or obligations hereunder
to any third party, without the prior written consent of Travelers.  Any
attempted assignment in violation of this Section shall be void.  Subject to the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the parties, their successors and assigns. This Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument.  If any provision of this Agreement shall be deemed invalid or
unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable.  No delay or omission on the part of either party in
exercising any right hereunder will operate as a waiver of any right hereunder. 
This Agreement will be governed by and construed in accordance with the laws of
the State of New York, without regard to conflicts of law principles thereof. 
Consultant may not use or refer to the name of Travelers, or any trademark,
service mark or logo of Travelers, in any manner, including without limitation,
in any marketing, advertising, press release or other public announcement,
without the prior written consent of Travelers.

 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the Effective Date.

 

THE TRAVELERS COMPANIES, INC.

 

BRIAN MACLEAN

 

 

 

/s/ Alan D. Schnitzer

 

/s/ Brian MacLean

 

 

 

Alan D. Schnitzer

 

 

Chief Executive Officer

 

 

 

2

--------------------------------------------------------------------------------
